In re Louisiana State of through; Board of Supervisors of LSU Agricultural and Mechanical College; LSU Healthcare Services Division; Medical Center of Louisiana At New Orleans; Walker, Donna M.D.; Dulitz, Dave M.D.; Cangelosi, Christopher M.D.; Steeb, Glen M.D.;— Defendants); Applying for Supervisory and/or Remedial Writs, Parish of Orleans, Civil District Court Div. A, No. 2002-8165; to the Court of Appeal, Fourth Circuit, No. 2002-C-2210.
Denied.
VICTORY, J., would grant the writ.
TRAYLOR, J., would grant the writ.